Bloodworth, J.
1. So far as the alleged newly discovered evidence is material, it is cumulative and is impeaching in its' nature. Moreover, the State made a counter-showing; and when this is done, a reviewing court will not control the discretion of the trial judge, unless it is manifestly abused. It was not abused in this ease. Caswell v. State, 31 Ga. App. 178, 180 (120 S. E. 2d), and cit.
2. The evidence is sufficient to support the verdict.

Judgment affirmed.


Broyles, C. J., and Luke, J., concur.